Citation Nr: 0910710	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right ankle 
sprain.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for arthritis of the 
bilateral hands, wrists, elbows and left ankle.

4.  Entitlement to service connection for fibromyalgia to 
include as secondary to service-connected PTSD.

5.  Entitlement to service connection for tinea corpora.

6.  Entitlement to special monthly compensation for need of 
regular aid and attendance.

7.  Entitlement to service connection for dyspepsia to 
include as secondary to service-connected PTSD.


8.  Entitlement to service connection for a premature 
ejaculation disorder to include as secondary to service-
connected PTSD.

9.  Entitlement to an increased initial disability rating for 
service-connected PTSD currently evaluated as 50 percent 
disabling effective October 17, 2007.

10.  Entitlement to an increased initial disability rating 
for service-connected degenerative disc disease (DDD) of the 
lumbar spine currently evaluated as 20 percent disabling 
effective March 22, 2006.

11.  Entitlement to an increased initial disability rating 
for service-connected left leg radiculopathy currently 
evaluated as 10 percent disabling effective March 22, 2006.

12.  Entitlement to an increased initial disability rating 
for service-connected right knee degenerative joint disease 
(DJD) currently evaluated as 30 percent disabling effective 
October 17, 2007.

13.  Entitlement to an increased initial disability rating 
for hypertension currently evaluated as 10 percent disabling 
effective April 25, 2006.

14.  Entitlement to an effective date earlier than April 25, 
2006, for service-connected hypertension.

15.  Entitlement to a compensable disability rating for a 
service-connected perforated left tympanic membrane 
disability.

16.  Entitlement to a compensable disability rating for 
service-connected right ear hearing loss.

17.  Entitlement to a compensable disability rating for 
service-connected left great toe avulsion fracture.

18.  Entitlement to a compensable disability rating for 
service-connected right fifth metacarpal osteoarthritis.

19.  Entitlement to a compensable disability rating for 
service-connected inguinal hernia.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992, and from September 2001 to March 2006.  
Service in Southwest Asia and Iraq, and award of the Combat 
Action Ribbon are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

Procedural history

The Veteran was discharged on March 21, 2006.  He submitted a 
claim in March 2006 for entitlement to service connection for 
a fractured left foot, chronic lower back pain, inguinal 
hernia, fractured right hand and perforated left tympanic 
membrane.  In June 2006 the Veteran submitted a claim for 
entitlement to service connection for PTSD, Fibromyalgia and 
arthritis, sexual dysfunction secondary to PTSD, acid reflux 
and hiatal hernia secondary to PTSD, a sleep disorder 
secondary to PTSD and a right calf injury.


The Veteran's claims were denied in-part and granted in-part 
in an October 2006 rating decision.  Specifically, the RO 
granted service connection for PTSD, DDD of the lumbar spine, 
left leg radiculopathy, right knee djd, tinnitus, perforated 
left tympanic membrane, right ear hearing loss, avulsion 
fracture of the left great toe, osteoarthritis of the right 
fifth metacarpal, and inguinal hernia.  The Veteran disagreed 
with the initial disability ratings for each issue and 
perfected his appeal.

The October 2006 rating decision also denied entitlement to 
service connection for tinea corpora of the abdomen, a right 
ankle sprain, dyspepsia secondary to PTSD, IBS secondary to 
PTSD, arthritis of the bilateral hands, wrists, elbows and 
left ankle, a premature ejaculation disorder secondary to 
PTSD, hypertension, fibromyalgia, and for special monthly 
compensation for need of regular aid and attendance.  The 
Veteran disagreed and perfected an appeal.

In an August 2007 rating decision, the RO granted service 
connection for hypertension evaluated as 10 percent disabling 
effective June 21, 2006.  The Veteran disagreed with the 
initial disability rating and with the effective date.  In a 
January 2008 rating decision, the Veteran granted an earlier 
effective date of April 25, 2006, for service-connected 
hypertension.  

In a March 2008 rating decision, the RO continued the initial 
disability ratings for all service-connected disabilities.  
In a June 2008 rating decision, the RO continued the denial 
of service connection for tinea corpora, right ankle sprain, 
dyspepsia, IBS, arthritis, fibromyalgia, and premature 
ejaculation.

In an August 2008 rating decision, the RO provided an 
increased disability rating for service-connected PTSD, 
evaluating the disability as 50 percent disabling effective 
October 17, 2007, and increased the disability rating for 
service-connected right knee DJD, evaluating the disability 
as 30 percent disabling effective October 17, 2007.



Issues not on appeal

In the March 2008 rating decision, the RO denied entitlement 
to individual unemployability (TDIU) benefits.  The Veteran 
disagreed and perfected an appeal of that issue.  In a 
subsequent communication received by VA on July 31, 2008, the 
Veteran's representative indicated that the Veteran was 
withdrawing his claim for entitlement to TDIU.  The claim was 
withdrawn before the case had been certified to the Board.  
Thus, pursuant to 38 C.F.R. § 20.204 (2008), the claim was 
effectively withdrawn from consideration upon receipt of the 
notice of withdrawal, or July 31, 2008.  See 38 C.F.R. 
§ 20.204(c).  The claim for TDIU is not in appellate status 
and will not be addressed any further herein.

In written correspondence from Veteran's counsel received May 
28, 2008, the Veteran withdrew his appeal for a higher 
disability rating for tinnitus.  As above, the claim was 
withdrawn before the case had been certified to the Board.  
Thus, pursuant to 38 C.F.R. § 2.204 (2008), the claim has 
been withdrawn from consideration by the Board and is no 
longer in appellate status.

The issues of entitlement to service connection for a 
dyspepsia condition and a premature ejaculation disorder, 
both secondary to service-connected PTSD, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran has 
no diagnosed right ankle sprain.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran has 
no diagnosed IBS condition.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran has 
no diagnosed arthritis condition of the bilateral hands, 
wrists, elbows and left ankle.

4.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran has 
no diagnosed fibromyalgia condition.

5.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
tinea corpora disorder is not related to his active duty 
service.

6.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran is 
able to provide for his own daily personal care and 
maintenance, and is not housebound or is not receiving 
benefits for a service-connected disability evaluated as 100 
percent or a service-connected disability of 60 percent for 
any anatomical segment or bodily system.

7.  The Veteran's service-connected PTSD is manifested by 
anxiety and hypervigilence, panic attacks occurring about 
every three months, flashbacks, decreased concentration, 
difficulty forming effective relationships with coworkers, 
and difficulty with personal relationships.

8.  The Veteran's service-connected lumbar spine disability 
is manifested by constant low back pain, frequent daily 
flare-ups, and limited range of motion.

9.  The Veteran's service-connected left leg radiculopathy is 
manifested by constant pain which radiates from the low back 
through the left leg and a tingling, numbness sensation in 
the left foot.

10.  The Veteran's service-connected right knee DJD is 
manifested by constant pain, daily flare-ups, complaints of 
locking, weakness, and stiffness, and limited range of 
motion.

11.  The Veteran's service connected hypertension disability 
is manifested by prescription of blood pressure medication 
and by diastolic blood pressure readings predominately above 
100, but less than 110, from April 25, 2006.

12.  The medical evidence supports a conclusion that the 
Veteran's hypertension condition was established by evidence 
of blood pressure readings on April 25, 2006.

13.  The Veteran's service-connected perforated left tympanic 
membrane disability is assigned a noncompensable disability 
rating, the maximum rating authorized under Diagnostic Code 
6211.

14.  The Veteran's service-connected right ear hearing loss 
disability is manifested by normal to moderate sensorineural 
hearing loss and mildly impaired word recognition ability.

15.  The Veteran's service-connected left great toe avulsion 
fracture disability is manifested by occasional numbness and 
repeated loss of toenail.

16.  The Veteran's service-connected perforated right fifth 
metacarpal osteoarthritis disability is assigned a 
noncompensable disability rating, the maximum rating 
authorized under Diagnostic Code 5230.

17.  The Veteran's service-connected inguinal hernia 
disability is manifested by extension during physical 
exertion without urinary or other gastrointestinal symptoms.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right ankle 
sprain is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for IBS is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  Entitlement to service connection for arthritis of the 
bilateral hands, wrists, elbows and left ankle is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

4.  Entitlement to service connection for fibromyalgia is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

5.  Entitlement to service connection for tinea corpora is 
not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

6.  The requirements for special monthly compensation based 
on the need for regular aid and attendance, or on account of 
housebound status are not met. 38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2008). 

7.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

8.  The criteria for a disability rating in excess of 20 
percent for service-connected lumbar spine DDD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).

9.  The criteria for a disability rating in excess of 10 
percent for service-connected left leg radiculopathy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2008).

10.  The criteria for a disability rating in excess of 30 
percent for service-connected right knee DJD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Codes 5003, 5010, 5060 and 5061 (2008).

11.  The criteria for an increased initial disability rating 
for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 Diagnostic 
Code 7101 (2008).

12.  The correct effective date of the grant of service 
connection for hypertension is April 25, 2006.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).

13.  There is no legal basis for the assignment of a 
schedular evaluation in excess of a noncompensable disability 
rating for service-connected perforated left tympanic 
membrane disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87 Diagnostic Code 6211 (2008).

14.  The criteria for a compensable disability rating for 
service-connected right ear hearing loss are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

15.  The criteria for a compensable disability rating for 
service-connected left great toe avulsion fracture are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2008).

16.  There is no legal basis for the assignment of a 
schedular evaluation in excess of a noncompensable disability 
rating for service-connected right fifth metacarpal 
osteoarthritis disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a Diagnostic Code 5230 (2008).

17.  The criteria for a compensable disability rating for 
service-connected inguinal hernia are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in combat Southwest Asia and in Iraq as a 
United States Marine.  The Veteran essentially contends that 
he is entitled to service connection for a right ankle 
sprain, IBS, arthritis, fibromyalgia, and tinea corpora 
because he either incurred the conditions during service or, 
alternatively, that they are a result of his service-
connected PTSD.  In addition, he seeks increased initial 
disability ratings for service-connected lumbar spine DDD, 
left leg radiculopathy, right knee DJD, and hypertension.  He 
also seeks compensable disability ratings for service-
connected left tympanic membrane, right ear hearing loss, 
left great toe avulsion fracture, right fifth metacarpal 
osteoarthritis, and inguinal hernia.  Finally, he seeks an 
earlier effective date for service connection of hypertension 
and special monthly compensation for regular aid and 
attendance.

The Board will first consider preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

With regard to the Veteran's claims for service connection, 
special monthly compensation for regular aid and attendance, 
and secondary service connection, the RO sent the Veteran 
letters dated May 2006 and August 2006.  The May 2006 letter 
informed the Veteran that to substantiate a claim for service 
connection, the evidence must show a current disability, 
incurrence or aggravation of an injury or disease during 
service, and medical evidence of a nexus between the current 
disability and the event during service.  The May 2006 letter 
also informed the Veteran of the evidence necessary to 
establish entitlement to special monthly compensation.  The 
August 2006 letter informed the Veteran that in order to 
substantiate a claim for secondary service connection, the 
evidence must show a current disability, a service-connected 
disability and a medical nexus between the current disability 
and the service-connected disability.

In this case, the issues of entitlement to increased or 
compensable disability ratings for service-connected 
disabilities arise from the veteran's disagreement with 
initial disability ratings.  The United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the Veteran's claims for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Finally, the Board observes that the 
Veteran has not contended, nor does the record indicate, that 
his claim has been prejudiced by a lack of notice.  See 
Goodwin supra at 137 [Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements].

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In this case, the Veteran was specifically informed of 
how VA determined a disability rating and an effective date 
in the May and August 2006 letters.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  As indicated in the section immediately above, 
VBA provided the Veteran with medical examinations regarding 
his claims for service connection, including in August and 
October 2006, and January and April 2008.  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran elected in writing in the substantive 
appeal not to seek a hearing before a Veterans Law Judge.  

The Board will address the merits of the issues on appeal.











	(CONTINUED ON NEXT PAGE)



Entitlement to service connection for a right ankle sprain.

Entitlement to service connection for irritable bowel 
syndrome (IBS) to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

Entitlement to service connection for arthritis of the 
bilateral hands, wrists, elbows and left ankle.

Entitlement to service connection for fibromyalgia to include 
as secondary to service-connected PTSD.

Because the above claims present similar evidence and 
identical law, they will be addressed in a single analysis.

Relevant law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that his claimed disorders were incurred 
during service or as complications caused by his service-
connected PTSD.  As noted above, both Hickson and Wallin 
require evidence of a current disability and Chelte defined 
"current disability" to mean a disability shown by 
competent medical evidence to exist.  Thus, if the record 
does not include diagnoses of the claimed disabilities, the 
claims fail under either a theory of direct service 
connection or secondary service connection.

After review of the entire record, the Board has determined 
that there is no medical evidence of a diagnosis of right 
ankle sprain, IBS, arthritis of the bilateral hands, wrist, 
elbows or left ankle, or fibromyalgia.  The October 2006 VA 
examiner examined the Veteran's right ankle and did not 
diagnose a right ankle disorder.  The examiner further 
examined the Veteran and his medical records and did not 
diagnose IBS.  The examiner determined that the Veteran did 
not meet the "criteria for osteoarthritis, there is no 
indication of Hebreden's nodes on the fingers, there is no 
joint tenderness . . . [the Veteran's] rheumatoid factor, C-
reactive protein, sed rate are all negative . . . therefore, 
it is less than likely than not that the Veteran's complaints 
of pains are related to arthritis."  Finally, the examiner 
opined that it is less than likely than not that the Veteran 
has fibromyalgia, there are no indications, there is no 
indication of inflammation, there is no indication of trigger 
points, at this point he does not meet the criteria for 
fibromyalgia."  There is no contrary evidence in the record.

For those reasons, the Board finds that entitlement to 
service connection for right ankle sprain, IBS, arthritis of 
the bilateral hands, wrist, elbows or left ankle, and 
fibromyalgia is not warranted for lack of evidence to satisfy 
the first element required by Hickson or Wallin.  

Entitlement to service connection for tinea corpora.

The Veteran contends that he is entitled to service 
connection for tinea corpora because he experienced the skin 
condition during service.  The law and regulations for 
service connection have been stated above and will not be 
repeated here.

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the record includes the diagnosis 
of the October 2006 VA examiner who determined that the 
Veteran presented with a rash consistent with tinea corpora.  
Thus, element (1) is satisfied.

With regard to element (2), a review of the Veterans service 
treatment records show no entries regarding skin conditions 
on entrance and discharge physicals completed during service.  
Nor is there any evidence in the service treatment records of 
any complaints of or treatment of a skin rash during service.  
The only evidence of a skin condition during service is the 
implication of such in the October 2006 examination report; 
the Veteran did not submit a claim articulating a skin rash 
condition nor did he made any statement of record that he had 
a skin condition during service.  The only statements of the 
Veteran which can be interpreted as making such a claim are 
the generic and general disagreements submitted after denials 
of service connection by the RO.  After review of the entire 
record, the Board finds that Hickson element (2) is not 
satisfied.  

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

There is no medical opinion addressing the etiology of the 
Veteran's tinea corpora skin condition in the record.  For 
that reason, the Board finds that Hickson element (3), 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability, is also not 
met.  The claim fails on this basis as well.

Entitlement to special monthly compensation for need of 
regular aid and attendance.

The Veteran contends that he is entitled to special monthly 
compensation for need of regular aid and attendance.



Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance. Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person. A veteran will be considered to be in need of 
regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a). See 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 38 C.F.R. § 3.351(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment. "Bedridden" will be a proper 
basis for the determination. See 38 C.F.R. § 3.352(a) (2008).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest. It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made. The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others. Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present." See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound. The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2008).

Analysis

The Veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home. 
Moreover, the Board notes that the Veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher. Neither does the objective evidence 
demonstrate that the Veteran is currently housebound; that 
is, he is not substantially confined to his home or the 
immediate premises.  The evidence establishes that the 
Veteran has been employed or a full-time student throughout 
the pendency of the appeal.  The competent medical evidence 
shows that the Veteran is not permanently bedridden. Indeed, 
the Veteran has not contended that his service-connected 
disabilities render him permanently bedridden.

In short, there is no evidence that the Veteran is 
substantially confined to his living quarters, and he does 
not appear to contend that he is.

Turning to the need for aid and attendance of another, the 
Veteran has not specifically asserted that he needs 
assistance with caring for himself and cooking.  The record 
includes reports from mental health practitioners who have 
observed that the Veteran appears to be well-groomed, has a 
social life outside his home, and an April 2008 VA examiner 
determined that the Veteran's low back and right knee 
conditions have a "moderate to major" impact on his ability 
to maintain employment of a physical nature, but that he did 
not expect that the Veteran's disabilities would have a major 
impact on the Veteran's daily living activities.  

In sum, the record establishes that the Veteran is active and 
mobile and is not in any way confined to his living quarters 
or to his bed, nor is there any evidence of record that the 
Veteran requires any assistance to feed or care for himself.  
The Veteran has not submitted or pointed to any evidence to 
the contrary.  Accordingly, the Board finds that entitlement 
to special monthly compensation for regular aid and 
attendance and at the housebound rate is not established.






	(CONTINUED ON NEXT PAGE)




Entitlement to an increased initial disability rating for 
service-connected PTSD currently evaluated as 50 percent 
disabling effective October 17, 2007.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The Veteran contends that he is entitled to a higher 
disability rating than the current 50 percent rating VA has 
currently assigned, and further contends that he is entitled 
to disability rating in excess of 30 percent disabling which 
was granted from the date of service connection, March 22, 
2006 - the day after the Veteran was discharged from active 
duty - to October 16, 2007, the day before his 50 percent 
disability became effective.

The medical evidence includes a September 2006 VA examination 
report.  The examiner noted that the Veteran complained of 
poor concentration, sleep disturbances, fleeting suicidal 
ideation, panic attacks which occurred about once a week, and 
isolation from others.  The examiner also noted the Veteran 
was employed, lived with his sister, had friends, but not 
close friends, and that the Veteran spent time with an uncle.  
The Veteran was described to be alert and oriented with 
blunted affect and dysphoric mood, and that he maintained 
poor eye contact.  The examiner assigned a GAF of 70.

The Veteran was seen on a social worker consult in January 
2008.  The VA social worker noted that the Veteran complained 
of isolation from others, poor sleep, that he was constantly 
on guard and was usually home alone.  The Veteran did report 
that he had been in a 4-month relationship with a girlfriend, 
but that he had few friends and normally was with his 
girlfriend and a twin brother.  The Veteran was described as 
well-groomed, calm and cooperative, but somewhat guarded and 
had minimal eye contact.  The examiner reported that the 
Veteran's thought process was intact and that he was fully 
oriented.  There was no evidence of hallucinations or 
delusions, and the Veteran exhibited normal speech, and good 
judgment and insight.  The examiner assigned a GAF score of 
60-65.

The record includes the June 2008 report of a VA 
psychologist.  The examiner noted the Veteran stated he had 
not been hospitalized for his PTSD and had no attempted 
suicides, but had experienced occasional thoughts of suicide.  
The Veteran reported experiencing panic attacks once every 
three months.  The attacks were accompanied with sweats and 
shakes, and feelings of terror and anger.  The Veteran 
reported feeling anxious for a period of about three weeks 
after each episode.  The Veteran reported that the terrain 
and environment where he lived reminded him of Iraq and 
caused him to have daily flashbacks which made him feel 
hopeless and anxious.  The Veteran reported a reduction in 
participation in leisure activities and that he usually 
stayed at home and watched television with his girlfriend 
with whom he felt he had a good relationship.  The Veteran 
stated he was not having sleep problems, but that he was 
still hypervigilent and obsessively checked the locks on 
doors and windows during the night.  The Veteran reported 
that he left his employment because, he was told, he was 
being belligerent and disrespectful.  After he quit his job, 
he became a full time student and felt as though he was 
struggling.

The examiner described the Veteran's personal hygiene as 
"pretty good," and observed that the Veteran maintained 
good "ADL" [activities of daily living].  His behavior was 
appropriate, but he maintained "very poor eye contact."  
The Veteran's affect was described as "fairly constricted."  
His speech was described as "coherent, soft, normal rate."  
The Veteran's thoughts were "goal directed," but he 
admitted to obsessive thoughts and hypervigilent behavior.  
The Veteran was described to be oriented to place, person, 
time and situation.

The June 2008 examiner described the Veteran's concentration 
as "fairly poor," with good immediate and remote memory, 
but "very poor" recent memory.  The examiner stated that 
the Veteran's personal insight and judgment were "fair to 
poor."  The examiner assigned a GAF of 55-60 and noted that 
the Veteran's GAF score had been "steadily declining to 
60."  The examiner also opined that the Veteran had to quit 
his second job because of his anxiety related to his PTSD, 
and that his PTSD had a "mild to moderate" affect on his 
daily activities.  The examiner finally opined that the 
Veteran's "interpersonal relationships are getting worse 
because he is tending to isolate a lot more and his leisure 
activities have decreased."

As stated above, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The 
Veteran's symptoms certainly fall within the criteria for a 
30 percent disability rating between March 22, 2006, and 
October 16, 2007.  

The Board notes, however, that the evidence of record for 
that period does not meet the criteria for a 50 percent 
rating.  A 50 percent disability rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

In this case, the Veteran' was reported to have blunted 
affect and panic attacks which occurred about once a week.  
No findings were reported regarding his speech.  The examiner 
reported the Veteran had an intact memory, and did not 
characterize the Veteran with impaired ability to understand 
complex commands, impaired judgment, impaired abstract 
thinking, or disturbances of motivation and mood.  The 
examiner also reported that the Veteran had friends, lived 
with a sister, and spent time with an uncle.  The assigned 
GAF of 70 may or may not be congruent with the criteria for a 
50 percent disability rating.  But, the Board notes that only 
the blunted affect and panic attacks are criteria of a 50 
percent disability rating.  The Board finds that those two 
are insufficient to support a disability rating in excess of 
30 percent disabling from the date of service connection to 
October 16, 2007.

The Board has also considered whether the evidence supports a 
finding that the Veteran is entitled to a disability rating 
in excess of 50 percent.  The medical evidence does not show 
suicidal ideation or obsessional rituals which interfere with 
routine activities.  The Board notes that the Veteran has 
fleeting thoughts about suicide, but there is no evidence of 
suicidal plans or any attempts of suicide.  The Board also 
notes that the Veteran has reported hypervigilent behavior by 
obsessively checking locks on windows and doors, but there is 
no evidence that this behavior interferes with routine 
activities.

The Veteran's speech was not described as intermittently 
illogical, obscure, or irrelevant, but rather was noted to be 
normal, coherent and soft.  The Veteran was not reported to 
have near-continuous panic or depression affecting the 
ability to function independently, but rather reported panic 
attacks occurring once every three months and that the 
Veteran maintained "good" activities of daily living.  
There is no evidence that the Veteran has experienced 
unprovoked irritability with periods of violence, or that he 
has spatial disorientation or neglect of personal appearance 
and hygiene.  His personal appearance and hygiene were 
described as "well groomed," and "pretty good."

There is evidence that the Veteran has experienced difficulty 
in adapting to work situations where he has to deal with 
other persons, and it appears from the evidence that he has 
difficulty, but not inability, in establishing and 
maintaining effective relationships outside the relationships 
he has with his girlfriend and his twin brother.

Finally, the Veteran's GAF scores of 55-65 may or may not fit 
within the criteria of a 50 percent disability rating.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The Board notes that some of 
the symptoms described in the scores ranging from 51 to 60 
are not evidenced in the record; flat affect and 
circumstantial speech.  Some of the symptoms described in the 
scores ranging from 61 to 70 are evidenced in the record: 
depressed mood, difficulty in occupational or school 
functioning, and some meaningful interpersonal relationships.

There is no evidence of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior; persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.

In sum, the Board determines that the Veteran's symptoms 
better fit within the criteria of a 50 percent disability 
rating than a 70 percent disability rating, and that the 
criteria for a disability rating in excess of a 50 percent 
disability rating have not been met.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As stated above, the Board has reviewed the entire record and 
has not found evidence sufficient to warrant staged ratings 
beyond that already of record.

Entitlement to an increased initial disability rating for 
service-connected degenerative disc disease (DDD) of the 
lumbar spine currently evaluated as 20 percent disabling 
effective March 22, 2006.

Entitlement to an increased initial disability rating for 
service-connected left leg radiculopathy currently evaluated 
as 10 percent disabling effective March 22, 2006.

The claims involve symptomatology that is intertwined.  They 
will be addressed in a single analysis.

The relevant law and regulations pertaining to increased 
disability ratings are stated above and will not be repeated 
here.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. 
§ 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008). 

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Assignment of diagnostic code

The Veteran's service-connected lumbar spine DDD is rated 
under Diagnostic Code 5242 [Degenerative arthritis of the 
spine].  The Veteran's service-connected left leg 
radiculopathy is rated under Diagnostic Code 8520 [Incomplete 
paralysis of the sciatic nerve].  As above, the assignment of 
a particular diagnostic code is dependent on the facts and 
any change in a diagnostic code must be explained.  See Butts 
supra.; see also Pernorio supra.

The medical evidence includes an August 2006 VA examiner's 
diagnosis of lumbar spine DDD with disc herniation and left 
leg radiculopathy.  The Board notes that the Veteran has not 
requested that another diagnostic code be used.  The 
Veteran's back disability could be rated under Diagnostic 
Code 5243 [Intervertebral disc syndrome].  Under Diagnostic 
Code 5243, the rater can rate the Veteran's disability under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  In this case, the 
Board concludes that application of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
would not result in a higher rating.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (6).  None of the VA examiners who have examined 
the Veteran have determined that there was evidence of 
incapacitating episodes.  Thus, without such evidence, the 
Veteran would not benefit from application of the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board further notes that the Veteran will not be 
prejudiced by the Board rating his disability under the 
criteria of Diagnostic Code 5242 as opposed to Diagnostic 
Code 5243; both instruct the rating official to use the 
General Rating Formula for Diseases and Injuries of the 
Spine.

With regard to the Veteran's left leg radiculopathy, the 
Board observes that Note (1) to the general formula for 
rating spine disabilities states that the rater should 
"evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code."  In this 
case, the RO has used Diagnostic Code 8520 and the Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code be used.  For 
those reasons, the Board determines that Diagnostic Code 8520 
is appropriate.

Specific schedular criteria

For Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine provides that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 30 percent rating s warranted for forward flexion 
of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).


Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve. With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost. 
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy. 
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis warrants a 20 
percent rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2008).

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).

Analysis

The medical evidence shows that a March 2005 MRI image 
revealed a herniated disc at L5-S1 which encroached upon the 
left neuroforaminal nerve.  Upon examination in August 2006, 
the Veteran's lumbar spine ranges of motion included forward 
flexion of 0-50 degrees with pain at the end point; extension 
of 0-20 degrees with pain at the end point; left and right 
lateral flexion of 0-20 degrees with pain on the right at the 
end point; and left and right rotation of 0-20 degrees with 
pain at the end point.  The August 2006 examiner noted "no 
further disability was noticed due to pain, weakness, fatigue 
or lack of endurance at this time with repetition of rom 
[range of motion] relating to the Veteran's back."  The 
examiner noted the Veteran got up from the examination table 
slowly and with apparent stiffness.  The August 2006 X-ray 
showed "minimal spurring along the L3 level," with "slight 
disc space at L5-S1."  No other abnormalities were noted.  
Ankylosis was specifically not mentioned by the examiner.


A December 2007 treatment note indicates that Veteran 
complained of increasing and constant low back pain.

An April 2008 VA examiner noted the Veteran complained that 
his back had gotten progressively worse; he experienced 
constant low back pain with frequent daily flare-ups and pain 
which radiated down the left leg.  The examiner noted the 
Veteran's gait was "largely normal" and steady.  The 
Veteran reported that he did not use a back brace.  The 
examiner noted no swelling, normal curvature and no 
deformities of the Veteran's spine.  The examiner reported 
the Veteran's ranges of motion included forward flexion to 80 
degrees with objective evidence of pain at 60 degrees; 
extension to 0 degrees; right lateral flexion to 30 degrees 
and left lateral flexion to 15 degrees with pain; right and 
left rotation was to 30 degrees.  Again, ankylosis was 
specifically not mentioned by the examiner.

The Board observes that normal ranges of motion of the 
thoracolumbar spine are flexion to 90 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees and 
rotation to 30 degrees.  See 38 C.F.R. § 4.71a Plate V 
(2008).  As noted above, the Veteran's service-connected 
lumbar spine DDD disability has been assigned a 20 
percent disability rating from the date of his service 
connection, the day after he was discharged from active 
duty.  In order to satisfy the criteria for a higher 40 
percent rating, the evidence must show forward flexion 
of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

As discussed above, the Veteran's forward flexion in August 
2006 was reported to be 0 to 50 degrees and in April 2008 was 
0 to 80 degrees, with objective pain evidenced at 60 degrees.  
Neither of those ranges of motion meets the criteria for a 40 
percent disability rating.  Moreover, there is no evidence of 
ankylosis of the spine to any degree.  Thus, the medical 
evidence of record does not support a disability rating in 
excess of the currently assigned 20 percent disability 
rating.

With regard to the Veteran's left leg radiculopathy, the 
medical evidence shows that the August 2006 VA examiner 
reported that the Veteran complained that he experienced pain 
located in the low back with radiation to his lateral thigh 
and going down to the "last three toes on the left."  The 
Veteran stated that the radiculopathy "comes and goes," 
occurring about four to five times a week and with episodes 
that could last up to 24 hours.  The examiner reported that 
the Veteran's left foot sensation was intact to light touch, 
pinprick and vibratory sense.  The Veteran's leg strength was 
described as "5+/5" for quadriceps and hamstring muscles.

An October 2006 VA examiner reported that the Veteran's gait 
included a mild limp for a few steps, but that after a few 
steps, his gait became normal.

In the April 2008 VA examination report, the Veteran was 
reported to have pain along the posterior and lateral aspect 
of his left leg about three to four times per week, triggered 
by bending, lifting or twisting of the back.  The examiner 
reported that the Veteran's left leg sensation was intact to 
pin prick and touch, and that his muscle strength was normal 
and symmetrical.  The examiner also reported the Veteran's 
deep tendon reflexes to by 2/4 and symmetrical.

As noted above, the Veteran's left leg radiculopathy 
disability has been assigned a 10 percent disability rating 
from the date of service connection, the day after he was 
discharged from active duty.  In order to warrant an 
increased disability rating, the evidence must show moderate 
symptoms.

Here the evidence shows the Veteran's gait is "largely 
normal" and there is nothing in the record that suggests 
that the Veteran suffers from foot dangle or drop, weakened 
flexion of the knee, loss of bladder control or other symptom 
of paralysis of the sciatic nerve.  There is some evidence 
that the Veteran's deep tendon reflexes are diminished, and 
the Veteran reports that he experiences left leg pain four to 
five times a week.  The April 2008 examiner stated that the 
Veteran has not found a way to alleviate the radicular pain 
once it begins; changing positions and stretching do not help 
relieve the pain.  After consideration of the whole record, 
the Board finds that the Veteran's condition best fits the 
criteria for a mild, or 10 percent disabling, disability.  
For that reason, the Board finds that entitlement to a 
disability rating in excess of the currently assigned 10 
percent disability rating is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As stated above, the Board has reviewed the entire record and 
has not found evidence sufficient to warrant staged ratings 
beyond that already of record for both the Veteran's service-
connected lumbar spine DDD and left leg radiculopathy.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral DDD 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The August 2006 examiner found that 
"[N]o further disability was noticed due to pain, weakness, 
fatigue or lack of endurance at this time with repetition of 
rom [range of motion] relating to the Veteran's back." 

The Board observes that the Veteran does not use a back 
brace, but complains that long walks and prolonged periods of 
sitting aggravate his painful lumbar back.  However, there is 
no objective medical evidence of impairment of function due 
to pain.  Thus, although not doubting that the Veteran 
experiences back pain, this alone does not serve to allow for 
the assignment of additional disability in excess of the 20 
percent which has already been assigned.  

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Entitlement to an increased initial disability rating for 
service-connected right knee degenerative joint disease (DJD) 
currently evaluated as 30 percent disabling effective October 
17, 2007.

The relevant law and regulations for increased ratings and 
rating musculoskeletal disabilities have been stated above 
and will not be repeated here.  

Assignment of diagnostic code

The Veteran's service-connected right knee DJD is rated under 
Diagnostic Codes 5010, 5260 and 5261 [Arthritis, due to 
trauma, substantiated by X-ray findings; Leg limitation of 
flexion of; and Leg limitation of extension of].  As above, 
the assignment of a particular diagnostic code is dependent 
on the facts and any change in a diagnostic code must be 
explained.  See Butts supra.; see also Pernorio supra.

The medical evidence includes a May 2006 X-ray showing "mild 
djd is present," and the diagnosis of the August 2006 VA 
examiner of "right knee patellofemoral chondromalacia DJD."  
The Board finds that the subjective and objective evidence of 
right knee DJD supports application of Diagnostic Codes 5210 
and by reference, Diagnostic Code 5260.  The veteran does not 
contend otherwise.  

Specific schedular criteria

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2008).

Analysis

As noted above, a May 2006 X-ray report established the 
Veteran's right knee has a DJD condition.  Thus, arthritis is 
present.  The August 2006 VA examiner reported the Veteran 
complained of occasional swelling of the right knee, no 
flare-ups and no catching or locking.  No instability was 
noted, but the examiner found that there "was a lot of 
crepitus" when the Veteran's knee was flexed.  The right 
knee was not found to be tender and there was no evidence of 
pain on examination.  The examiner stated that repetition of 
motion "revealed no further discomfort due to pain, 
weakness, fatigue or lack of endurance."  The examiner 
reported flexion of 0-110 to 112 with pain at the end point.

An October 2006 VA examiner noted the Veteran complained that 
he experienced locking and catching in his right knee, and 
the examiner noted the Veteran used a "soft neoprene brace" 
around the knee.  During the examination, the examiner noted 
flexion of 0-80 degrees.  But the examiner also observed that 
the Veteran flexed his right knee joint 0-100 degrees when he 
put on his socks after the examination.  The examiner also 
noted that the Veteran's gait initially exhibited a mild limp 
for a few steps but that his gait became normal.

A January 2007 right knee X-ray resulted in an impression of 
"progressive osteoarthritis."  A January 2007 treatment 
note reports that the Veteran complained that he occasionally 
experienced pain and swelling that was severe.  The note 
references that the Veteran "ambulated without assistance, 
but decrease in WTB [weight bearing] on RLE [right leg] due 
to pain."  The examiner noted that there was an increase in 
pain with extension and flexion, and indicated that "will 
consult with ortho esp[cially] since x-ray show worsening OA 
[osteoarthritis] rt knee since Oct. 2006."

Finally, the April 2008 examiner noted that the Veteran had 
noticeable swelling and tenderness and complained of weakness 
and stiffness and locking of the right knee.  The Veteran 
denied using a brace, but reported daily flare-ups.  Upon 
examination, the Veteran's right knee exhibited moderate 
selling and movement "elicited painful clicks."  The 
Veteran's ranges of motion were flexion to 100 degrees, but 
extension was limited to 20 degrees.  Prior examinations 
indicated that the Veteran's extension were normal to 0 
degrees.

The Veteran's service-connected right knee disability is 
evaluated as 30 percent disabling effective October 17, 2007.  
Prior to October 17, 2007, the Veteran's right knee 
disability had been evaluated as 10 percent disabling.  As 
noted, Diagnostic Code 5010 refers the rater to Diagnostic 
Code 5003 which refers the rater to the Diagnostic Code 
addressing ranges of motion.  In this case, the Diagnostic 
Codes are 5260 and 5261.  Under Diagnostic Code 5260, a 30 
percent disability is warranted when the evidence shows 
flexion limited to 20 degrees.  The Board notes that 30 
degrees is the maximum benefit allowed under Diagnostic Code 
5260.  Under Diagnostic Code 5261, a 30 percent disability 
rating is warranted for extension limited to 20 degrees, and 
a 40 percent disability rating is warranted for extension 
limited to 30 degrees.  

As noted above, in the August and October 2006 examinations, 
the Veteran's range of motion was flexion to 110 and 80 
degrees, and extension to 0 degrees.  Thus, the Veteran's 
ranges of motion were not sufficient to warrant a disability 
rating in excess of the then assigned 10 percent disability 
rating assigned by operation of Diagnostic Code 5003; a 10 
percent disability rating under Diagnostic Code 5260 is not 
warranted until flexion is limited to 45 degrees.  Moreover, 
because the Veteran's extension was to 0 in August and 
October 2008, the range of motion was not sufficient to 
warrant a disability rating in excess of the then assigned 10 
percent rating.  Indeed, not until the April 2008 examiner 
reported that the Veteran's extension was limited to 20 
degrees did the record support a finding that a disability 
rating in excess of 10 percent was warranted.

For the reasons above, the Board finds that the Veteran's 
right knee disability warranted a 10 percent disability 
rating from the date of service connection to October 16, 
2007, by operation of Diagnostic Code 5003, and that from 
October 17, 2007, a 20 percent disability rating was 
warranted by operation of Diagnostic Code 5261.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As stated above, the Board has reviewed the entire record and 
has not found evidence sufficient to warrant staged ratings 
beyond that already of record for the Veteran's service-
connected right knee DJD.

DeLuca considerations

As above, the Board has considered whether an increased 
disability rating is warranted for the veteran's right knee 
DDD disability based on functional loss due to pain, 
weakness, excess fatigability, incoordination and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).


The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The August 2006 examiner reported that 
there was "no objective evidence of pain noted on exam."  
The examiner further noted that "repetition of motion 
revealed no further discomfort due to pain, weakness, fatigue 
or lack of endurance with repetition of motion.  The April 
2008 examiner noted that there was "no additional loss of 
range of motion on repetitive motion."  

The Board recognizes that the Veteran experiences knee pain 
as described above.  However, this alone does not serve to 
allow for the assignment of additional disability in excess 
of the 30 percent which had already been assigned.  

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Entitlement to an increased initial disability rating for 
hypertension currently evaluated as 10 percent disabling 
effective April 25, 2006.

Entitlement to an effective date earlier than April 25, 2006, 
for service-connected hypertension.

The relevant law and regulations for increased disability 
ratings and standards of review are stated above and will not 
be repeated here.

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more. A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more. A 10 
percent disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or for an individual who requires continuous 
medication for control.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Assignment of diagnostic code

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [Hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the Veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Analysis

Schedular rating

The Veteran's service-connected hypertension is currently 
evaluated as 10 disabling under Diagnostic Code 7101.  The 
record indicates the Veteran began taking medication to treat 
his blood pressure in July 2006.  The medical records include 
the following blood pressure readings:

  Pre-medication			Post-medication
Date		Reading		Date 		Reading
4/25/06	144/105		7/7/06		135/82
5/3/06		136/100		7/13/06	125/88
6/21/06	142/97		8/1/06		122/88, 120/84, 
125/90
        8/29/06	134/102
					12/08/07	153/110
					04/10/08	145/90; 140/95; 140/90

The Veteran's service treatment records show readings which 
include January 3, 2003, of 142/98; May 26, 2004, of 132/84; 
and February 28, 2006 of 145/95.  There is no evidence in the 
service treatment records of complaints of hypertension or 
treatment, including medication, for hypertension during 
service.

Preliminarily, the medical evidence indicates that the 
Veteran's hypertension has been treated with medication from 
at least July 2006.  Thus, regardless of the blood pressure 
readings, the Veteran meets the criteria of a 10 percent 
disability rating under Diagnostic Code 7101 since at least 
July 7, 2006.

The first reading of record after service is dated April 25, 
2006, the date of service connection.  However, it appears 
that the Veteran's blood pressure in February 2006, just 
before his discharge, did not meet the criteria of a 
diastolic pressure of 100 or more.  The Board finds that the 
record evidence does not support a finding that the Veteran's 
diastolic pressure readings prior to April 25, 2006, were 
predominately more than 100.  For that reason, the Board 
finds that the Veteran is not entitled to date earlier than 
April 25, 2006, for a 10 percent disability rating for 
hypertension. 

As noted above, a 20 percent disability rating is warranted 
for diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  The Board notes that 
predominate is not defined in the regulations.  However, its 
common definition is "being most frequent or common."  See 
Merriam-Webster's Collegiate Dictionary, 11th Edition (2003) 
at 978.  Using that definition as a guide, the Board notes 
that there is only one diastolic reading of 110 of record.  
One reading does not meet the definition of predominate.  
Thus, a disability rating in excess of 10 percent is not 
warranted by the evidence.

For those reasons, the Board concludes that the Veteran's 
service-connected hypertension was appropriately evaluated as 
a 10 percent disability from April 25, 2006, to the present.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board will review whether the record supports the 
assignment of a higher disability rating than the 10 percent 
disability rating assigned from the date of service 
connection, April 25, 2006.  As noted above, the Board has 
carefully reviewed the service medical records and has not 
found a prescription for treatment of the Veteran's 
hypertension during service.  Again, the first evidence of a 
blood pressure reading meeting the criteria for a 
hypertension disability was made on April 25, 2006.  In 
addition, the first indication the Veteran's condition was 
treated by medication is evidenced to be in July 2006.  Nor 
is there evidence of blood pressure readings showing 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more during that period.  For 
those reasons, the Board finds that staged ratings are not 
warranted.

Entitlement to a compensable disability rating for a service-
connected perforated left tympanic membrane disability.

The law and regulations pertaining to increased disability 
ratings are stated above.

Analysis

The Veteran's service-connected perforated left tympanic 
membrane disability is rated under Diagnostic Code 6211 
[Tympanic membrane, perforation of].  Diagnostic Code 6211 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the Veteran's case (perforated left tympanic membrane).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the Veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6211.

Diagnostic Code 6211 provides a single level of disability of 
0 percent.  Thus, the Veteran is receiving the maximum 
benefit allowed by the regulation and the Board is unable to 
grant a higher schedular rating.

Staged ratings under Fenderson are also not applicable in 
this case.  The Veteran has received the maximum benefit for 
the entire period of service connection.

Entitlement to a compensable disability rating for service-
connected right ear hearing loss.

The law and regulations for general increased disability 
ratings are stated above and will not be repeated here.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2008).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  

Analysis

Assignment of diagnostic code

The veteran's right ear hearing loss is currently rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
6100.  

As above, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case," and 
should be based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  See Butts supra.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 6100. See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (right ear 
hearing loss).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 6100.

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected right ear hearing loss, which is 
currently evaluated as noncompensably disabling.  
As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in the right ear.

The pertinent evidence consists of an August 2006 VA 
audiological examination which revealed the following 
puretone thresholds:  




HERTZ



     500
1000
2000
3000
4000
RIGHT
20
20
25
20
45







The average decibel loss for the right ear was 28 and speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear.  This 
results in a noncompensable or zero percent disability rating 
under Table VII.

The record also includes the results of an April 2008 
audiology examination which revealed the following puretone 
thresholds:




HERTZ



     500
1000
2000
3000
4000
RIGHT
15
20
25
15
45







The average decibel loss for the right ear was 26 and speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear.  This 
results in a noncompensable or zero percent disability rating 
under Table VII.

Neither examination report demonstrates exceptional patterns 
of hearing impairment requiring consideration under 
subsection (a) of 38 C.F.R. § 4.86 [thresholds of 55 or 
greater for all four Hertz frequencies].  

There is no competent medical evidence to the contrary.  The 
Board is cognizant of the Veteran's contention that his right 
ear hearing loss affects his daily life, but, as discussed in 
the law and regulations section above, the Board must 
adjudicate this claim by mechanically applying the evidence 
of record to the schedular criteria.  See Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's right ear hearing loss have not been 
met.

Fenderson consideration

The Veteran's initial claim of entitlement to service 
connection for right ear hearing loss was granted, and a 
noncompensable disability rating was assigned effective March 
22, 2006, the day after he was discharged from active duty.  
The medical evidence of record shows that the Veteran's 
service-connected right ear hearing loss has not changed 
appreciably since he filed his claim.  There appears to have 
been no medical findings and no other evidence which would 
allow for the assignment of an increased disability rating at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection.

Entitlement to a compensable disability rating for service-
connected left great toe avulsion fracture.

The relevant law and regulations for increased ratings and 
rating musculoskeletal disabilities have been stated above 
and will not be repeated here.  

Assignment of diagnostic code

The Veteran's service-connected avulsion fracture of the left 
great toe is rated under Diagnostic Codes 5299, 5280 [Hallux 
valgus, unilateral].  See 38 C.F.R. § 4.20 (2008) (an 
unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); see 
also 38 C.F.R. § 4.27 (2008) (unlisted disabilities rated by 
analogy are coded first by the numbers of the most closely 
related body part and then "99").  As above, the assignment 
of a particular diagnostic code is dependent on the facts and 
any change in a diagnostic code must be explained.  See Butts 
supra.; see also Pernorio supra.

The medical evidence includes the report of the 2006 examiner 
who diagnosed the Veteran with an avulsion fracture of the 
left great toe based on the history provided in his service 
treatment records.  The only other evidence of record which 
pertains to the Veteran's left great toe are podiatry notes 
which describe that the Veteran complained that his great toe 
nail was painful with a diagnosis of a nail plate injury 
secondary to a too-small shoe and a normal left foot X-ray.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the Veteran has not requested that another diagnostic code be 
used.  

Specifically, the Board has considered Diagnostic Code 5283 
[Tarsal, or metatarsal bones, malunion of, or nonunion of] 
and Diagnostic Code 5284 [Foot injuries, other].  However, 
the medical evidence shows no malunion or nonunion of 
metatarsal or tarsal bones, and does not indicate that the 
Veteran has a foot injury other than a nail plate injury.  
For those reasons, the Board determines that Diagnostic Codes 
5283 and 5284 are not for application.

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5280.

Specific schedular criteria

Diagnostic Code 5280 [Hallux valgus, unilateral ] provides a 
10 percent disability rating when the medical evidence shows 
a resection of metatarsal head or severe hallux valgus that 
is equivalent to an amputation of the great toe.

Analysis

Schedular rating

The Veteran contends that he dropped a wrench on his left 
great toe during service and that it causes him pain.  The 
medical evidence includes a November 2007 X-ray report that 
stated there was no bone or joint abnormality seen.  The 
examiner reported that the X-ray showed a "negative left 
foot."  In December 2007, the Veteran was examined by a VA 
podiatrist who reported "lysis and hemorrhage under L great 
toe nail" and a complaint that the nail plate falls off.  
The examiner measured the Veteran's foot and determined that 
his shoe was too short.  The examiner diagnosed the Veteran's 
left great toe as "nail plate injury and paresthia" 
secondary to a small shoe.

As is noted in other examinations of the Veteran's knee and 
back disorders, there is no evidence that the Veteran's left 
great toe affected the Veteran's gait or mobility in any way.  
In short, there is no evidence that supports a 
characterization of the Veteran's left great toe as being 
equivalent to an amputated left great toe.  It appears that, 
at most, the Veteran's complaints are limited to pain and a 
toe nail that falls off.  It also appears from the evidence, 
that the pain and toe nail condition are due to an improper 
shoe size, and not due to the Veteran's service-connected 
injury.

For those reasons, the Board finds that the criteria for a 
compensable disability rating under Diagnostic Code 5280 have 
not been met.

Fenderson consideration

The Veteran's initial claim of entitlement to service 
connection for a left great toe avulsion fracture was 
granted, and a noncompensable disability rating was assigned 
effective March 22, 2006, the day after he was discharged 
from active duty.  The medical evidence of record shows that 
the service-connected left toe disability has not changed 
appreciably since he filed his claim.  There appears to have 
been no medical findings and no other evidence which would 
allow for the assignment of an increased disability rating at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left great toe 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no objective evidence that the Veteran's left great 
toe has any functional loss for any reason.  Thus, assignment 
of additional disability based on DeLuca factors is not 
warranted.



Entitlement to a compensable disability rating for service-
connected right fifth metacarpal osteoarthritis.

The relevant law and regulations for increased ratings and 
rating musculoskeletal disabilities have been stated above 
and will not be repeated here.  

Analysis

The Veteran's service-connected perforated left tympanic 
membrane disability is rated under Diagnostic Code 5230 [Ring 
or little finger, limitation of motion].  The medical 
evidence includes the August 2006 VA examiner's diagnosis of 
"Fx [fracture] fifth metacarpal right hand" with X-ray 
evidence of osteoarthritis.  Diagnostic Code 5230 is deemed 
by the Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
Veteran's case.  The Board observes that Diagnostic Code 5003 
[Arthritis, degenerative (hypertrophic or osteoarthritis) 
provides that degenerative arthritis established by X-ray 
findings will be "rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint."  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5230.

Diagnostic Code 5230 provides a single level of disability of 
0 percent.  Thus, the Veteran is receiving the maximum 
benefit allowed by the regulation and the Board is unable to 
grant a higher schedular rating.

Staged ratings under Fenderson are also not applicable in 
this case.  The Veteran has received the maximum benefit for 
the entire period of service connection.



DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right little finger 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no objective evidence that the Veteran's right 
little finger has any functional loss for any reason.  Thus, 
assignment of additional disability based on DeLuca factors 
is not warranted.

Entitlement to a compensable disability rating for service-
connected inguinal hernia.

The relevant law and regulations for increased ratings has 
been set out above and will not be repeated here.

Assignment of diagnostic code

The Veteran's inguinal hernia has been rated under Diagnostic 
Code 7338 [Hernia, inguinal].  The medical evidence includes 
an August 2006 VA examiner's report who diagnosed the Veteran 
with "right inguinal hernia."  The Board observes that 
Diagnostic Code 7338 is the most appropriate diagnostic code; 
there is nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7338.

Schedular criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is for assignment where there is 
postoperative recurrence of the hernia that is easily 
reducible and well supported by truss or belt.  A 30 percent 
rating is assigned for a small, postoperative recurrent or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 60 percent rating is assigned for a 
large, postoperative, recurrent not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperatable.

See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

Analysis

Schedular rating

The August 2006 VA examiner reported that the Veteran's 
service treatment records show a diagnosis of a right 
inguinal hernia in November 2002, and that the Veteran had 
been scheduled for surgery, but that he ultimately has not 
undergone surgery for the hernia.  The examiner noted a 
"mass that presses down with coughing, sneezing or 
compression on the right side."  An October 2006 examiner 
simply reiterated and confirmed the results of the August 
2006 examiner's report.  An April 2008 VA examiner noted the 
Veteran complained that the hernia came out when he was 
standing or did physical labor, but that he remedied the 
condition by pushing the hernia back inside. 

The evidence indicates that the Veteran's hernia is remedial; 
both examiners commented on the fact that the Veteran had 
been scheduled for surgery and both inquired of the Veteran 
why he had not undergone surgery.  The evidence supports a 
finding that the hernia is small and reducible; the April 
2008 examiner diagnosed the condition as a reducible inguinal 
hernia.  Thus, the medical evidence supports a finding that 
the Veteran's hernia disability meets the criteria of a 
noncompensable disability rating.  

On the other hand, there is no evidence that the Veteran's 
inguinal hernia disability is postoperative or that the 
Veteran wears a truss or belt to  For those reasons, the 
Board finds that the Veteran's inguinal hernia disability 
does not meet the criteria of a higher disability rating.


Fenderson consideration

The Veteran's initial claim of entitlement to service 
connection for a right inguinal hernia was granted, and a 
noncompensable disability rating was assigned effective March 
22, 2006, the day after he was discharged from active duty.  
The medical evidence of record shows that the service-
connected hernia disability has not changed appreciably since 
he filed his claim.  There appears to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected lumbar spine, left leg radiculopathy, 
right knee DJD, hypertension, perforated left tympanic 
membrane, right ear hearing loss, left great toe, right 
little finger arthritis, or inguinal hernia disabilities.  
The medical evidence fails to demonstrate that the 
symptomatology of any of the Veteran's disabilities is of 
such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the Veteran's disabilities are 
specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of his disabilities.  In addition, 
although the Veteran has claimed he is not able to fully 
perform physical labor, the evidence reveals that he is fit 
to be employed at a non-manual labor position.




ORDER

Entitlement to service connection for a right ankle sprain is 
denied.

Entitlement to service connection for IBS to include as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for arthritis of the 
bilateral hands, wrists, elbows and left ankle is denied.

Entitlement to service connection for fibromyalgia to include 
as secondary to service-connected PTSD is denied.

Entitlement to service connection for tinea corpora is 
denied.

Entitlement to special monthly compensation for need of 
regular aid and attendance is denied.

Entitlement to an increased initial disability rating in 
excess of 50 percent disabling for service-connected PTSD is 
denied.

Entitlement to an increased initial disability rating in 
excess of 20 percent disabling for service-connected DDD of 
the lumbar spine is denied.

Entitlement to an increased initial disability rating in 
excess of 10 percent disabling for service-connected left leg 
radiculopathy is denied.

Entitlement to an increased initial disability rating in 
excess of 30 percent disabling for service-connected right 
knee DJD is denied.

Entitlement to an increased initial disability rating in 
excess of 10 percent disabling for hypertension is denied.

Entitlement to an effective date earlier than April 25, 2006, 
for service-connected hypertension is denied.

Entitlement to a compensable disability rating for a service-
connected perforated left tympanic membrane disability is 
denied.

Entitlement to a compensable disability rating for service-
connected right ear hearing loss is denied.

Entitlement to a compensable disability rating for service-
connected left great toe avulsion fracture is denied.

Entitlement to a compensable disability rating for service-
connected right fifth metacarpal osteoarthritis is denied.

Entitlement to a compensable disability rating for service-
connected inguinal hernia is denied.


REMAND

Entitlement to service connection for dyspepsia to include as 
secondary to service-connected PTSD.

Entitlement to service connection for a premature ejaculation 
disorder to include as secondary to service-connected PTSD.

Reasons for remand

As indicated above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

In this case, the medical evidence shows diagnoses of 
dyspepsia and premature ejaculation.  The evidence also shows 
that the Veteran is service-connected for a PTSD disability.  
However, the diagnoses do not include an opinion whether 
either condition is related to the Veteran's PTSD disability.  
The Board finds that the nexus issue, in its present state, 
raises questions that must be addressed by an appropriately 
qualified medical provider. See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
The Board is remands this claim for further evidentiary 
development.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he identify or 
provide copies of medical records 
pertaining to his claims for entitlement 
to service connection for dyspepsia and 
premature ejaculation both secondary to 
service-connected PTSD.  VBA shall obtain 
any records identified unless they are 
already of record.

2.  VBA shall provide the Veteran's VA 
claims folder to an appropriate physician 
who shall review the entire folder and 
render an opinion whether it is as likely 
as not that the Veteran's dyspepsia or 
premature ejaculation conditions are 
caused by his service-connected PTSD 
disability.  If the reviewing physician 
deems it necessary, the Veteran may be 
examined and any appropriate diagnostic 
testing deemed necessary may be completed.  
The examining physician's report shall be 
in writing and include the bases for the 
resulting opinion.  The examination report 
shall be incorporated in the Veteran's VA 
claims folder.

3.  Following completion of the foregoing, 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for entitlement to 
service connection for dyspepsia and 
premature ejaculation both secondary to 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


